Order, Supreme Court, New York County (Robert Lippmann, J.), entered October 20, 2000, which denied plaintiffs motion to set aside the jury verdict, unanimously affirmed, without costs.
We perceive no basis to disturb the trial court’s denial of a new trial, particularly in view of the court’s superior opportunity to observe and evaluate the trial testimony (see, Annunziata v Colasanti, 126 AD2d 75, 80). Indeed, it is plain that “the jury, fairly interpreting the evidence, could have found that the [car] driver [defendant] did not violate the Vehicle and Traffic Law,” and therefore, “a new trial would not be appropriate” (see, Karoon v New York City Tr. Auth., 286 AD2d 648, 649). We have considered plaintiffs remaining arguments to the fullest extent possible on the limited appellate record filed by plaintiff and find them unavailing. Concur — Tom, J. P., Andrias, Rubin, Buckley and Friedman, JJ.